ARMED SERVICES BOARD OF CONTRACT APPEALS

Appeal of --                                    )
                                                )
Terry Lee Lockey, Jr. d/b/a Digital Solutions   )   ASBCA No. 61286
                                                )
Under Contract No. FA4830-11-0011               )

APPEARANCE FOR THE APPELLANT:                       David A. Rose, Esq.
                                                     Rose Consulting LLC
                                                     Valdosta, GA

APPEARANCES FOR THE GOVERNMENT:                     Jeffrey P. Hildebrant, Esq.
                                                     Air Force Deputy Chief Trial Attorney
                                                    Christopher M. Judge, Esq.
                                                    Heather M. Mandelkehr, Esq.
                                                     Trial Attorneys

                               ORDER OF DISMISSAL

       The dispute has been settled. The appeal is dismissed with prejudice.

      Dated: 7 March 2018




                                                  aministrative Judge
                                                 Chairman
                                                 Armed Services Board
                                                 of Contract Appeals



       I certify that the foregoing is a true copy of the Order of Dismissal of the Armed
Services Board of Contract Appeals in ASBCA No. 61286, Appeal of Terry Lee Lokey, Jr.
d/b/a Digital Solutions, rendered in conformance with the Board's Charter.

      Dated:



                                                JEFFREY D. GARDIN
                                                Recorder, Armed Services
                                                Board of Contract Appeals